Citation Nr: 1133249	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  03-23 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral elbow pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for bilateral wrist pain, other than bilateral post-traumatic elbow epincondylitis, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to May 1993. 

This matter came before the Board of Veterans' Appeals (Board) from a September 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board previously remanded the matter in February 2005, April 2008, and in February 2010.

With regard to the Veteran's claim of service connection for bilateral elbow pain, the Board notes that in April 2008, the Board denied the Veteran's claim for service connection for bilateral post-traumatic elbow epicondylitis, and at the same time remanded the claim for service connection for bilateral joint pain, including the elbows and wrists, for a VA examination, thereby bifurcating the claim for service connection for a bilateral elbow disability.  Accordingly, once the claim was returned to the Board in February 2010, the Board reframed the issue as one for bilateral elbow pain, due to undiagnosed illness.  In remanding the claim, the Board requested that a VA examiner offer an opinion as to whether the Veteran's bilateral elbow pain was due to an undiagnosed illness or, in the alternative, directly due to service.  Thus, at this time, the Board will consider both theories of entitlement for a bilateral elbow disability, other than the previously denied bilateral post-traumatic elbow epicondylitis.

Following the issuance of the most recent supplemental statement of the case, the Veteran submitted additional evidence relevant to his appeal with a waiver of agency of original jurisdiction consideration.  38 C.F.R. § 20.1304 (2010).  Thus, and in light of the favorable decisions, there is no prejudice to the Veteran in considering such newly received evidence in the first instance.

A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his bilateral elbow disability (bilateral triceps tendon calcific insertional tendinitis) is etiologically related to his military service.

2.  Resolving all doubt in the Veteran's favor, his bilateral wrist disability (bilateral wrist strain) is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  A bilateral elbow disability (bilateral triceps tendon calcific insertional tendinitis) was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A bilateral wrist disability (bilateral wrist strain) was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In light of the favorable decision as it relates to the finding that service connection is warranted for the claimed disabilities, no further discussion of VCAA is necessary with regard to these issues.  The agency of original jurisdiction will take such actions in the course of implementing the grants of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Satisfactory evidence is credible evidence.  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision does not establish a presumption of service connection; rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Collette, supra.  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

The Veteran contends that he injured his wrists and elbows in service when he carried heavy rounds of tank ammunition and other heavy supplies while stationed in Saudi Arabia and Iraq.  The Veteran's military occupational specialty was that of combat signaler, and thus his description of aiding in combat missions by carrying equipment is consistent with his service.  38 U.S.C.A. § 1154(a).  In this regard, the Board notes that he is competent to assert the occurrence of an in-service injury, i.e., elbow and wrist pain due to carrying heavy ammunition.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Service treatment records do not reflect an injury of or treatment for the elbows or wrists.  On March 1993 separation examination, the Veteran denied any elbow or wrist pain or problems.   The Board therefore finds that the weight of the evidence demonstrates that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claims for service connection for bilateral elbow disabilities and bilateral wrist disabilities.  38 C.F.R. § 3.303(b).

The records reflects that in May 1993, the month the Veteran separated from active service, he filed a claim of service connection for an injury to the arms and hands that had occurred in 1989.  However, because he did not appear for the scheduled VA examinations in relation to the claims, and did not submit supporting evidence of the claims, the claims were subsequently denied.  

In May 2001, the Veteran's private physician submitted a statement that in 1994, the Veteran visited his office seeking care for joint pains. 

Post-service treatment records reflect that on August 2001 VA examination relating to his right thumb disability, the Veteran reported pain in his wrist and with dorsiflexion and radial deviation of the right hand.  VA treatment records reflect that in October 2001, the Veteran reported experiencing continued right wrist and hand pain.  In January 2002, he reported left wrist pain.  There was limited range of motion of the left wrist.  

On June 2002 VA Persian Gulf examination, the Veteran reported that while completing a training exercise in Fort Drum, New York, he fell and injured his right thumb.  At the time, he fell with both arms extended forward  and also hurt his right forearm and hand. 

On August 2002 VA orthopedic examination, the Veteran reported having constant left elbow pain, mostly at night.  Occasionally, the elbow would ache during the day or with cold, rainy weather.  He reported having fractured the left elbow while in service.  He had trouble gripping with his left and right wrist.  He was status post in-service right thumb fracture.  X-ray examination of the left elbow showed an Olecranon spur.  X-ray of the wrists was normal.  The diagnosis was history of left elbow fracture with degenerative joint disease.

In August 2003, the Veteran's private physician submitted a statement that the Veteran had bilateral elbow lesions related to service.  

Private treatment records reflect that in June 2005, the Veteran was diagnosed with bilateral carpal tunnel syndrome and bilateral ulnar neuropathy.  

VA treatment records reflect that in November 2006, the Veteran reported that he had suffered from numbing, tingling, and burning sensations in both wrists for the previous 15 years since he had separated from service.  In February 2007, MRI examination showed a cervical spine disability with corresponding neuropathic pain in both arms.  In November 2007, the Veteran had questionable carpal tunnel syndrome verses ulnar neuropathy.  In August 2004, musculoskeletal examination showed decreased range of motion of both wrists, limited by pain.  Muscle tone was intact.  

On June 2008 VA examination, the Veteran recalled no particular injury to his bilateral wrists or elbows.  His current symptoms included intermittent pain and stiffness.  After completing physical examination, the examiner diagnosed the Veteran with bilateral elbow strain and bilateral wrist strain.  The examiner noted that the Veteran gave poor effort on examination and therefore the reliability of the examination was somewhat limited.  The examiner concluded that he could not determine the etiology of the Veteran's bilateral wrist or elbow disabilities without resort to mere speculation.  Such was so because the Veteran had been shown to have bilateral carpal tunnel syndrome and cubital tunnel syndrome, but he had negative Phalen's test and negative Tinel's test, with no atrophy in the ulnar or median innervated muscles.  That, with the finding of give way weakness throughout on examination, made the disability picture difficult to assess.  

On April 2010 VA examination, the Veteran reported that while stationed in Saudi Arabia and Iraq, he inspected destroyed Iraqi armor.  He reported that while in service, he injured his wrists and elbows carrying heavy tank rounds and boxes of ammunition.  He stated that he injured his wrists and elbows climbing on and off tanks and the destroyed Iraqi armament.  He also handled general supplies requiring repetitive lifting of the wrist and use of the elbows.  He reported that his current symptoms included feeling pain in the wrists and elbows when climbing ladders or lifting heavy objects in his current employment as a cable television installer.  He had instability and giving way of the wrists and elbows.  There was no heat or redness of the joints.  There was no inflammatory arthritis.  He would use Ace-type wraps to protect his wrists.  After physically examining the Veteran, and examining previous VA treatment records and X-ray examinations, the examiner diagnosed the Veteran with bilateral wrist strain and bilateral triceps tendon calcific insertional tendinitis.  The examiner determined that both disabilities were at least as likely as not related to the Veteran's military service.  In so stating, the examiner explained that the diagnoses were consistent with injuries that would occur when repetitively carrying heavy rounds of ammunition and other heavy supplies.  The examiner reviewed the Veteran's claims file and service treatment records, noting that there was no evidence of a bilateral wrist strain or elbow strain in service, but such review did not change his conclusions.  The examiner also noted that although the Veteran was diagnosed with bilateral carpal tunnel syndrome and bilateral cubital tunnel syndrome, such diagnoses would not cause the pattern of pain the Veteran claimed in his wrists and elbows.  That pain was due to his in-service duties.  It was also stated that there was no evidence of an undiagnosed illness with regard to the elbow and wrists.   

In this case, the Board finds that the credible and competent evidence supports the Veteran's claims of service connection for a bilateral wrist strain and for bilateral elbow triceps tendon calcific insertional tendinitis.  In that regard, as stated earlier, the Board finds the Veteran's report of lifting heavy ammunition in support of combat in Saudi Arabia and Iraq to be consistent with his service and with his military occupational specialty of combat signaler.  Therefore, his description of his duties is credible.  Also stated earlier, there is credible evidence that the Veteran felt pain in his wrists and elbows while attending to his duties in combat, as those sensations came to him through his senses.  Thus, the Board finds that, despite the absence of complaints or treatment for elbow or wrist pain in the service treatment records, there is sufficient evidence to demonstrate that the Veteran's duties in service caused his elbow and wrist pain at that time, and that such elbow and wrist pain continued subsequent to service, resulting in his current diagnoses.  In that regard, the April 2010 VA examiner was aware of the absence of evidence of wrist or elbow complaints or treatment in service, but still found it to be entirely possible, and within the realm of a 50 percent chance or greater, that the in-service duties caused the current wrist and elbow disabilities.  Thus, the competent medical evidence is also in support of the Veteran's claims.  Significantly, there is no medical opinion to contradict the April 2010 VA conclusion.  The June 2008 VA examination in which the examiner declined to provide an opinion as to the etiology of the Veteran's disabilities is of low probative value to the Board, as such an opinion amounts to nonevidence in this case, neither for or against the claim.  Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  In that regard, the June 2008 examiner provided no rationale other than that the Veteran's disability picture was complex.  Further, continuity of symptomatology is shown, as the Veteran has stated since separating from service, as shown by his May 1993 statement in support of his claim, that he has suffered from joint and arm pain.  He has also submitted private physician statements that demonstrate that he sought treatment for joint pain and arm pain in the 1994 and in the early 2000s.  Accordingly, the Board concludes that the probative and persuasive evidence of records supports the Veteran's claims for service connection for  a bilateral wrist strain and for bilateral elbow triceps tendon calcific insertional tendinitis.  In applying the benefit of the doubt rule, service connection is warranted.


ORDER

Service connection for a bilateral wrist strain is granted.

Service connection for bilateral elbow triceps tendon calcific insertional tendinitis is granted.


____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


